DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 31 January 2022 has been entered. Claims 1-2, 5, 8-10, and 20 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 10, and 20 being independent.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (DE 102017213100 A1, herein referred to as: Hartmann, reference herein will .
Regarding claim 1, Hartmann discloses (Figs. 1-3b) a unitary silicone prescription optic (4, as shown in Figs. 1-2, and as described in paragraph [0014]), comprising: a molded silicone body (the molded body of 4, as shown in Figs. 1-2, and as described in paragraph [0014]), comprising: a front surface (12, 14, 18, collectively) configured as a light exit (the surface collectively formed by 12, 14, and 18 forms a light exit surface); an integral reflector (20, 24) configured to receive and reflect light from an LED light source (as indicated by the light rays shown in Fig. 2, LED not shown, as described in paragraph [0009]); and an integral attachment portion (6, 22) configured to mount the molded silicone body within a housing (within the housing formed by headlamp 3, via attachment to 2 and 8, as shown in Fig. 1), wherein the front surface (12, 14, 18, collectively) is configured to be an outermost surface of a prescription lamp (front surface 12, 14, 18, collectively forms an outermost surface of the prescription lamp disposed within 3, as shown in Fig. 1).  
Regarding claim 2, Hartmann discloses (Figs. 1-3b) a prescription is for a vehicle exterior lamp (a headlight, which forms a vehicle exterior lamp, as described in paragraphs [0008] and [0019]-[0021]).  
Regarding claim 3, Hartmann discloses (Figs. 1-3b) the front surface (12, 14, and 18, collectively) of the molded silicone body (the molded silicone body of TIR lens 4, as shown in Figs. 1-2, and as described in paragraph [0014]) is a refractive face with a molded contour to produce a requisite light spread and light intensity (as shown in Figs. 1-3b).  
Regarding claim 4, Hartmann discloses (Figs. 1-3b) the front surface of the molded silicone body includes horizontal or vertical flutes or pillows (18).  
Regarding claim 8, Hartmann discloses (Figs. 1-3b) the integral attachment portion (6, 22) is at a periphery of the molded silicone body (as shown in Figs. 1-2).  
Regarding claim 9, Hartmann discloses (Figs. 1-3b) the attachment portion (6, 22) comprises a reinforcing structure (22, at the upper portion coupled to 28) molded with the molded silicone body (as shown in Figs. 1-2), the reinforcing structure (22, at the upper portion coupled to 28) imparting structural strength to the attachment portion (the upper portion of 22 is at least partly rigidly fixed via molding to the lens element therein, which imparts at least some rigidity or structural strength to the attachment portion 6, 22).  
Regarding claim 10, Hartmann discloses (Figs. 1-3b) a prescription lamp (1) having a single lens (4), comprising: a unitary molded body (4) molded from silicone (paragraph [0014]), comprising: a front surface (12, 14, and 18, collectively) configured as a light exit (the front surface formed by 12, 14, and 18, collectively forms a light exit surface of the TIR lens 4); an integral reflector (20, 24) molded to meet a prescription light output (as shown in Figs. 1-2, and as described in paragraph [0014]); and an integral attachment portion (6, 22); an LED light source (not shown, within 2, see paragraphs [0017], [0019], [0025], [0027], and [0028]), the integral reflector receiving and reflecting light from the LED light source (as shown in Fig. 2); and a housing (2 and 8) configured to mount the unitary molded body (4) to a structure (3, via 2 and 8), the integral attachment portion (6, 22) attached directly to the housing (2 and 8) without an additional seal member (as shown in Fig. 2), wherein the unitary molded body (4) is the single lens within the prescription lamp (as shown in Fig. 1).  
Regarding claim 11, Hartmann discloses (Figs. 1-3b) the structure is a vehicle (as described in paragraphs [0008] and [0019]-[0021]) and the prescription light output is for an exterior vehicle lamp (as described in paragraphs [0008] and [0019]-[0021]).  
Regarding claim 12, Hartmann discloses (Figs. 1-3b) the front surface of the unitary molded body is a refractive face with a molded contour to produce a requisite light spread and light intensity (as shown in Figs. 1-3b).  
Regarding claim 13, Hartmann discloses (Figs. 1-3b) the front surface of the unitary molded body includes horizontal or vertical flutes or pillows (18).   
Regarding claim 14, Hartmann discloses (Figs. 1-3b) the front surface is coating-free (no coating is shown or described as being applied on the front surface by Hartmann, and thus the front surface is implied by Hartmann as being a coating-free surface).
Regarding claim 18, Hartmann discloses (Figs. 1-3b) the attachment portion (6 and 22) is at a periphery of the unitary molded body (as shown in Figs. 1-2).  
Regarding claim 19, Hartmann discloses (Figs. 1-3b) the attachment portion (6, 22) comprises a reinforcing structure (22, at the upper portion coupled to 28) molded with the  unitary molded body (as shown in Figs. 1-2), the reinforcing structure (22, at the upper portion coupled to 28) imparting structural strength to the attachment portion (the upper portion of 22 is at least partly rigidly fixed via molding to the lens element therein, which imparts at least some rigidity or structural strength to the attachment portion 6, 22).
Regarding claim 20, Hartmann discloses (Figs. 1-3b) a lamp (1) with a single-stage optic (4), the lamp comprising: a unitary molded body (4) molded from silicone (paragraph [0014]), comprising: a front surface (12, 14, and 18, collectively) configured as a light exit (the front surface formed by 12, 14, and 18 collectively forms a light exit surface); an integral reflector (20 24) molded to meet a prescription light output (as shown in Figs. 1-2 and as described in paragraph [0014]); and an integral attachment portion (6 and 22); a light source (not shown, within 2, see paragraphs [0017], [0019], [0025], [0027], and [0028]); and a housing (2 and 8) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann, in view of Parkyn, Jr. et al. (US 5,926,320 A, herein referred to as: Parkyn, Jr.).
Regarding claims 5-7, Hartmann teaches or suggests (Figs. 1-3b) the integral reflector is a total internal reflector (as shown in Fig. 2, and as described in, e.g., paragraph [0024]).
Hartmann teaches or suggests all of the elements of the claimed invention, except for said total internal reflector providing greater than 55% efficiency of light collection and distribution (as recited in claim 5); wherein the total internal reflector providing greater than 75% efficiency of light collection and distribution (as recited in claim 6), wherein the total internal reflector providing 85% efficiency or greater of light collection and distribution (as recited in claim 7).
Parkyn, Jr. teaches or suggests (Figs. 1-12) a total internal reflector (each of the embodiments of Figs. 1-12 is that of a total internal reflector, as shown in Figs. 1-12 and as described in the corresponding description), wherein said total internal reflector providing 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hartmann and incorporated the teachings of said total internal reflector providing greater than 55% efficiency of light collection and distribution (as recited in claim 5); wherein the total internal reflector providing greater than 75% efficiency of light collection and distribution (as recited in claim 6), wherein the total internal reflector providing 85% efficiency or greater of light collection and distribution (as recited in claim 7), such as taught or suggested by Parkyn, Jr., in order to improve the efficiency of the device, and/or increase the light utilization efficiency, and/or provide a better level of road illumination or reduced electrical power consumption).
Regarding claims 15-17, Hartmann teaches or suggests (Figs. 1-3b) the integral reflector (20, 24) is a total internal reflector (as shown in Fig. 2, and as described in, e.g., paragraph [0024]).
Hartmann teaches or suggests all of the elements of the claimed invention, except for said total internal reflector providing greater than 55% efficiency of light collection and distribution (as recited in claim 15); wherein the total internal reflector providing greater than 75% efficiency of light collection and distribution (as recited in claim 16); wherein the total internal reflector providing 85% efficiency or greater of light collection and distribution (as recited in claim 17).
Parkyn, Jr. teaches or suggests (Figs. 1-12) a total internal reflector (each of the embodiments of Figs. 1-12 is that of a total internal reflector, as shown in Figs. 1-12 and as 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hartmann and incorporated the teachings of said total internal reflector providing greater than 55% efficiency of light collection and distribution (as recited in claim 15); wherein the total internal reflector providing greater than 75% efficiency of light collection and distribution (as recited in claim 16), wherein the total internal reflector providing 85% efficiency or greater of light collection and distribution (as recited in claim 17), such as taught or suggested by Parkyn, Jr., in order to improve the efficiency of the device, and/or increase the light utilization efficiency, and/or provide a better level of road illumination or reduced electrical power consumption).

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features as recited in paragraphs [0025], [0032], [0033], [0035], [0039], and [0040], pages 6-7 of the above-cited remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Hartmann failed to disclose, or merely suggest, “…the front surface is configured to be an outermost surface of a prescription lamp…the unitary molded body is the single lens within the prescription lamp…the front surface of the unitary molded body is also an outermost-facing lens of the lamp,” page 7 of the above-cited remarks, the Examiner respectfully disagrees. In the instant case, as outlined in the rejection above, Hartmann discloses the above-cited claimed features (i.e. Hartmann discloses the lens 4 comprises a front surface that is configured to be an outermost surface of a prescription lamp 1, as recited in claim 1, and the unitary molded body 4 is the single lens 4 within the prescription lamp 1, as recited in claim 10, and the front surface of the unitary molded body 4 is also an outermost-facing lens of the lamp 1, as recited in claim 20). 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…the TIR lens of Hartmann in conjunction with the housing 2 cannot be used as a lamp without any additional elements, particularly in a vehicle…,” page 7 of the above-cited remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to Applicant’s argument that Hartmann failed to disclose the features of the claimed invention since “Hartmann does not recognize nor contemplate the is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting & Eng’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003). The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. See MPEP 2131.05.
In response to Applicant’s argument that Hartmann failed to disclose, or merely suggest, “…the integral attachment portion is at a periphery of the molded silicone body…,” page 7 of the above-cited remarks, the Examiner respectfully disagrees. The Applicant is respectfully reminded that, while it might be evident, by comparing the structure of Hartmann with the instant specification and drawings, that Applicant' s invention is different from the Prior Art made of record, that is not the test for patentability.  Rather, it is the language of the claims what defines the meets and bounds of the instant invention.  In this case, the integral attachment portion (6, 22) is at a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/COLIN J CATTANACH/Examiner, Art Unit 2875